Citation Nr: 1526629	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to July 1959.  He also served on reserve duty and a previous, unidentified period(s) of active duty service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously scheduled for a VA compensation and pension examination at the Portland, Oregon, VAMC in June 2013.  However, he did not appear.  He states that, although he called prior to the examination and advised the RO that this location was too far from his home and was told someone would call him back to reschedule at a closer facility, he never received a call.  

Given that the record remains inadequate to decide the appeal, another attempt should be made to afford the Veteran a VA examination to obtain an opinion concerning the Veteran's claim that he has bilateral hearing loss and tinnitus as a result of active duty service.

The Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.326(a) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA audiological examination with a qualified examiner.  THE EXAMINATION SHOULD BE SCHEDULED AT THE NORTH COAST CBOC, OR WHICHEVER FACILITY HE SAYS IS MOST CONVIENIENT FOR HIM.  Inform him of his duty to appear for the VA examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disorder is related to active duty service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported.  Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disorder, to include tinnitus, had its onset in service or is otherwise related to some aspect of service.  
The examiner MUST provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  Ensure that the opinion is both responsive to the inquiry and fully explained.  The issues on appeal should then be readjudicated.  If any issue sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

